 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDAkron Telerama, Inc. d/b/a Akron CablevisionandInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America, Lo-cal No. 497, Petitioner. Case 8-RC-8107June 9, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Donald A. Knowlton.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, and bydirection of the Regional Director for Region 8, thiscase was transferred to the National Labor RelationsBoard for decision. A brief has been timely filed by theIntervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The parties stipulated that the Petitioner and In-tervenor are labor organizations within the meaning ofthe Act, and we so find.3.The Intervenor contends that the recognitionagreement it executed with the Employer on October1, 1970, in contemplation of later bargaining should beconstrued as barring the petition, and therefore noquestion concerning representation is raised by the pe-tition.The agreement entered into by the Intervenorand Employer is not a complete collective-bargainingcontract; for example, it does not contain provisionswhich regulate the employees' wages, hours, or condi-tions of employment, and as such will not be a bar tothe petition.2Nor may the recognition agreement be considered abar within theKeller Plasticsprinciple.'Unlike thecases in which that principle has been applied, it doesnot affirmatively appear in this case that the Employerextended recognition to the Intervenor in good faith onthe basis of a previously demonstrated showing ofmajority at a time when only the Intervenor was en-Communication Workers of America, AFL-CIO.Sound Contractors Association,162 NLRB 364, 365'157 NLRB 583gaged in organizing its employees.' Accordingly, wefind that a question affecting commerce exists concern-ing the representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The petition herein seeks a unit of all employeesexcluding office clerical employees, plant clerical em-ployees, salesmen, confidential employees, guards,supervisors and professionals as defined in the Act. TheIntervenor seeks a unit of all employees including theoffice clericals, plant clericals, and salesmen. The Em-ployer seeks a unit of all employees incuding the officeclericals and plant clericals, but does not take a positionas to the salesmen.For the reasons enumerated below, we find that theappropriate unit consists of all employees excludingoffice clerical employees, salesmen, confidential em-ployees,professionals,guards and supervisors asdefined in the Act.The Employer is engaged in the operation of a cabletelevision system in Akron, Ohio, by which it transmitstelevision signals by cable from a master antenna to itscustomers. The employees are classified into four divi-sions: plant, plant clerical, office clerical, and sales. Theparties stipulated that all plant personnel which in-cludes the job categories of maintenance, technical bal-ance, installation, support engineer group, splicing,driving, utility, utility cordinating, drafting and ware-housemen, are to be included in the unit. The plantpersonnel build and maintain the electrical systemwhich carries the television signals from the Em-ployer's antenna through the city's streets on utilitypoles and into the customer's home.Working closely with the plant personnel is the staffof nine clerical employees designated plant clerical bythe Employer and the three schedulers designated salesemployees by the Employer. The plant clericals' jobfunctions include work orders, dispatching, inventorycontrol,worksheets, equipment inventory, and workreports. The schedulers, while under the supervision ofthe sales manager, are in fact plant clericals; their jobis scheduling the installers' visits to the customers'homes after the purchase of the service from the sales-men. The plant clericals' interests are closely alliedwith those of the plant personnel and we shall includethem in the unit.The Intervenor relied onDale's Super Valu, Inc.,181 NLRB 98. In thatcase the intervening union presented authorization cards to the employerwhich bore the signatures of a majority of the employees sought in the unitand requested recognition After examining the cards, recognizing the signa-tures, and believing that the union represented a majority of its employees,the employer signed a recognition agreementHere the Employer never received authorization cards or any evidenceof membership from the Intervenor or questioned the Union to determineif it had authority from a majority of the employees191 NLRB No. 7 AKRON CABLEVISIONThe sales employees are door-to-doorsalesmenworking on a commission basis. They begin to canvassan area when the plant personnel have completed thestreet wiring and the system is ready for installationinto the homes of potential customers. The salesmenhave no interests in common with the unit and we shallexclude them.The office clerical staff includes all clerical employeesexcept those designated plant clerical; their function issecretarial and payroll. Office clericals have no interestsin common with the unit and we shall exclude them.There remains for consideration the status of GeorgeOravecz and William Reagon whom the Petitionerwould exclude from the appropriate unit as super-visors.Oravecz installs cable from the street into thecustomer's home and Reagon is a crew leader whodirects a crew which consists of himself and one otheremployee. The parties stipulated that crew leaders werenot supervisors and are included in the unit. We findthat Oravecz and Reagon are not supervisors withinthe meaning of the Act and shall include them in theunit.5We find that the following unit is appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All employees excluding office clerical em-ployees,salesmen,confidential employees, profes-sionals,guards and supervisors as defined in theAct.[Direction of Elections omitted from publication.]5In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which maybe used to communicate with them.Excelsior UnderwearInc, 156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U.S 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 8 within 7 days of the dateof this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances.Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.